Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/16/2021 has been entered.  Claims 11-15, 17, and 20-21 remain pending.  

The amendments to the claims have overcome each and every objection to the claims made in Non-Final Rejection mailed 09/23/2021 and those objections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Regarding claims 11 & 17: 
(i) The Applicant argues that the proposed combination does not teach “a singular cooling duct” since “Urbassik comprises a pair of pipes”. 
(ii) The Examiner respectfully disagrees. The claim requires only that there be “a singular cooling duct connected directly between an opening in the cowling and the housing”; there is nothing in the claim precluding other cooling ducts which are not “connected directly between an opening in the cowling and the housing”.  
(iii) The Applicant further argues that it would not have been obvious to modify the cooling duct disclosed by Urbassik to end at the housing since “it would likely render the pipes of the gas turbine engine of Urbassik unsatisfactory for their intended purpose”. 

(v) The Applicant further argues the proposed combination would not teach all limitations of the claims since “modifying the base plate 16 of Schulze to comprise a ‘thermoplastic material’ would … likely render the electronics module 14 and/or the base plate 16 of Schulze unsatisfactory for their intended purpose”.  
(vi) The Examiner respectfully disagrees. The inner housing of the proposed combination may be any one or more wall structures of electronics module 14 excluding base plate 16, e.g. walls defining front, rear, left, right, bottom, and top panels of module 14 which notably matches Applicant’s description of an inner housing (see Paragraph 0028 of the present application). 
(vii) For the aforementioned reasons, the proposed combination teaches all limitations of the claims and the rejections are hereby maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the housing … comprising a thermoplastic material”. There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent basis renders the claim indefinite since the claim has already defined “the housing comprising an inner housing that comprises a thermoplastic material” and it is unclear whether the thermoplastic material of the inner housing is the same material as the thermoplastic material of “the housing”.
Claim 20 depends from claim 17 and inherits all deficiencies of the parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake in even further view of US 9644495 to Zurmehly in even further view of US 20160084140 to Dietz.
(a) Regarding claim 11: 
(i) Urbassik discloses a gas turbine engine (see title), comprising: 
a turbomachinery core (core engine 13) surrounded by a casing (turbine casings 108/110, compressor casing unlabeled Fig 1); 
a cowling (unlabeled line forming a radially outer surface which is flush with frame hub 40, Fig 1) surrounding the casing (Fig 1) such that an under-cowl area is defined between the casing and the cowling (Fig 1); and 
a cooling apparatus (see title, Par 0006) disposed in the under-cowl area (Fig 1), comprising: 
a singular cooling duct comprising: a wall structure (walls of first pipe 104 or second pipe 106) defining an air flowpath (Par 0017); wherein the cooling duct is connected to an opening in the cowling (Figs 1-3, Par 0017).
(ii) Urbassik does not disclose: 
a housing that contains electronics therein, 
the housing comprising an inner housing; nor 
wherein the singular cooling duct is directly connected between an opening in the cowling and the housing to provide cooling air to the housing, 
wherein the singular cooling duct ends at the housing.

Schulze is also in the field of gas turbine engines (see title) and teaches: 
a housing (electronics module 14, Fig 3) that contains electronics therein (electronic components 15, Fig 3), 
the housing comprising an inner housing (any one or more of outer walls, unlabeled, of electronics module 14, Fig 3); and 
a singular cooling duct (pipes 10/21 and apertures 18/20, Fig 3) directly connected to an opening (aperture 9) in a cowling (cowl 2) and the housing to provide cooling air to the housing (Col 4 Lns 10-11), 
wherein the singular cooling duct ends at the housing (Figs 1/3), and 
wherein spent cooling air leaves the housing through an outlet cooling duct (aperture 20, pipe 21, pipe 28; Figs 1/3) to cool selected components of the engine (Col 4 Lns 49-55) and selected components of the engine (Col 4 Lns 49-55). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling duct as disclosed by Urbassik with the housing as taught by Schulze for the purpose of cooling electronics (Col 4 Lns 10-11). 
(v) The proposed combination does not explicitly teach: 
wherein the inner housing comprises a thermoplastic material,
wherein the wall structure comprises a rigid thermoplastic material having a predetermined temperature limit of approximately 177˚C (350˚F); and 
a silicone-based thermal barrier layer surrounding the wall structure.



Ramaswamy is also in the field of thermal barriers (see title) and teaches: 
a structure (core 14, insulation layer 30, reinforcement layer 40) which is made of a carbon fiber reinforced (Par 0020) thermoplastic material (Pars 0018/0027, polyether ether ketone), and 
wherein the wall structure is surrounded by a thermal barrier layer (cover 50) made of a silicone based material (Par 0030).  
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner housing and wall structure as taught by the proposed combination with the polyether ether ketone material and a silicone-based thermal barrier layer as taught by Ramaswamy for the purpose of conveying fluids in a high temperature environment (see abstract). 
(viii) The proposed combination teaches all structural limitations of the claim and is capable of functioning in a high heat environment (Ramaswamy: see abstract, up to 750˚F) and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, see MPEP 2144.07.  PEEK is known to have a heat deflection temperature of approximately 350˚F (as evidenced by Drake, Page 15, Table 3.6.1).
 (ix) The proposed combination does not explicitly teach wherein the thermal barrier layer is spaced from the wall structure by spacers to create an air gap between the wall structure and the thermal barrier.  



Zurmehly is also in the field of thermally isolating tubes within gas turbine engines (see abstract) and teaches: 
a wall structure (inner tubular member wall 106, Fig 5) surrounded by a thermal barrier layer (outer tubular member wall 108), 
the thermal barrier layer being spaced apart from the wall member by multiple spacers (spacer 120, Col 7 Ln 35 – Col 8 Ln 6, Fig 5) to create an air gap (spacing volume 110, Fig 5) therebetween.  
(xi) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the thermal barrier as taught by the proposed combination with an air gap and spacers as taught by Zurmehly for the purpose of providing thermal isolation from high external temperatures thereby reducing heat loads, coking, maintenance, heat rejection requirements, overhaul requirements, and engine removals as well as increasing engine life (Col 1 Lns 56-63).  
(xii) The proposed combination does not explicitly teach wherein the housing comprises a thermal barrier applied to the inner housing to insulate the inner housing. 
(xiii) Dietz is also in the field of thermal barriers (see title) and teaches: 
a thermal barrier (thermal insulating sleeve 10, pliable binder sleeve 11, thermal insulator 30), 
wherein the thermal barrier is applied to an inner housing (“wherein the system component structure comprises a … housing”, Par 0089) to insulate the inner housing (“intended to thermally insulate so as to keep heat out of at least a portion, most or all of the electrical system component structure”, Par 0088; “When the system needs to be protected from excessive heat”, Par 0089). 
Dietz for the purpose of protecting the inner housing and electrical components therein from excessive heat (Pars 0088-0089). 
(xv) The proposed combination teaches all structural limitations of the claim and the thermal barrier layer of the proposed combination is capable of insulating “the inner housing from excess temperatures above a temperature capability of the thermoplastic material of the inner housing” and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, see MPEP 2144.07.
(b) Regarding claim 12: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Urbassik further discloses wherein the cooling apparatus receives cooling air from a fan (fan assembly 12) of the gas turbine engine (Pars 0006/0017).
(c) Regarding claim 13: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Urbassik further discloses wherein the cooling apparatus includes a tube (first and second pipes 104/106, Fig 4). 
(d) Regarding claim 14: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) The proposed combination further teaches wherein the housing of the cooling apparatus (Schulze: electronics module 14) includes a plurality of panels (Schulze: Fig 3).

claim 15: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) Ramaswamy further teaches wherein the wall structure is a thermoplastic composite (Pars 0018/0027, polyether ether ketone) having carbon fibers (Par 0020) cured in a matrix of polyether ether ketone (Pars 0018/0027, polyether ether ketone).

Claim 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake in even further view of US 20160084140 to Dietz. 
(a) Regarding claim 17: 
(i) Urbassik discloses a gas turbine engine cooling apparatus (see title, Par 0006), comprising: a singular cooling duct including a self-supporting (Par 0017) inner tube (first pipe 104 or second pipe 106) connected to an opening in a cowling (unlabeled line forming a radially outer surface which is flush with frame hub 40, Fig 1) of the gas turbine engine.
(ii) Urbassik does not disclose a housing that contains electronics therein, the housing comprising an inner housing; wherein the singular cooling duct is directly connected between an opening in the cowling and the housing to provide cooling air to the housing, wherein the singular cooling duct ends at the housing.
(iii) Schulze is also in the field of gas turbine engines (see title) and teaches: 
a housing (electronics module 14, Fig 3) that contains electronics therein (electronic components 15, Fig 3), the housing comprising an inner housing (any one or more wall structures of electronics module 14, Fig 3); and 
a singular cooling duct (pipes 10/21 and apertures 18/20, Fig 3) directly connected to an opening (aperture 9) in a cowling (cowl 2) and the housing to provide cooling air to the housing (Col 4 Lns 10-11),
wherein the singular cooling duct ends at the housing (Figs 1/3), and 
wherein spent cooling air leaves the housing through an outlet cooling duct (aperture 20, pipe 21, pipe 28; Figs 1/3) to cool selected components of the engine (Col 4 Lns 49-55) and selected components of the engine (Col 4 Lns 49-55).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the singular cooling duct as disclosed by Urbassik with the housing as taught by Schulze for the purpose of cooling electronics (Col 4 Lns 10-11). 
(v) The proposed combination does not explicitly teach wherein the inner housing and the inner tube and housing comprise a thermoplastic material, wherein the inner tube comprises a thermoplastic composite of carbon fibers cured in a matrix of polyether ether ketone and having a temperature limit of approximately 177˚C; nor a silicone-based thermal barrier layer surrounding the inner tube, the silicone-based barrier layer protecting the inner tube from temperatures exceeding 177˚C.
(vi) Ramaswamy is also in the field of thermal barriers (see title) and teaches a wall structure (core 14, insulation layer 30, reinforcement layer 40) which is made of a carbon fiber reinforced (Par 0020) thermoplastic material (Pars 0018/0027, polyether ether ketone) and is surrounded by a thermal barrier layer (cover 50) made of a silicone based material (Par 0030).  
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner housing and inner tube as taught Ramaswamy for the purpose of conveying fluids in a high temperature environment (see abstract). 
(viii) The proposed combination teaches all structural limitations of the claim and is capable of functioning in a high heat environment (Ramaswamy: see abstract, up to 750˚F) and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, see MPEP 2144.07.  PEEK is known to have a heat deflection temperature of approximately 350˚F (as evidenced by Drake, Page 15, Table 3.6.1).
(ix) The proposed combination does not explicitly disclose wherein the thermal barrier layer surrounds both the inner tube and the inner housing. 
(x) Dietz is also in the field of thermal barriers (see title) and teaches: 
a thermal barrier layer (thermal insulating sleeve 10, pliable binder sleeve 11, thermal insulator 30), 
wherein the thermal barrier layer is applied to pipes and housings (Pars 0088-0089) to cover their entire external surface (Pars 0056/0084/0093/0095) to protect them from excessive heat (Par 0089). 
(xi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal barrier layer as taught by the proposed combination to cover all external surfaces of the inner tube and housing as taught by Dietz for the purpose of protecting the inner tube and housing from excessive heat (Pars 0088-0089).


claim 20: 
(i) The proposed combination teaches the apparatus of claim 17. 
(ii) The proposed combination further teaches wherein the thermal barrier layer is in contact with an outer surface of the inner tube and an outer surface of the housing (Ramaswamy: the thermal barrier layer of Ramaswamy is wrapped around the structure, Fig 1, Par 0030; Dietz: “thermal insulating sleeve … directly contacts an exterior surface of the system component structure”, Par 0093).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080080967 to Urbassik in view of US 4351150 to Schulze in further view of US 20110000572 to Ramaswamy as evidenced by “ARLON 3000XT: A NEW HIGH PERFORMANCE MATERIAL DESIGNED FOR EXTREME ENVIRONMENTS” to Drake in even further view of US 9644495 to Zurmehly in even further view of US 20160084140 to Dietz in even further view of US 20150197697 to Archangel.
(a) Regarding claim 21: 
(i) The proposed combination teaches the gas turbine engine of claim 11. 
(ii) The proposed combination further teaches wherein the wall structure is formed of first (Urbassik: at least pipes 104/106, Figs 4/5; Schulze: portion of pipe 10 nearest aperture 9 relative to covered split, Fig 2) and second (Urbassik: distal ends of pipes 104/106 have stepped structure common among connected pipe components, Figs 4/5, and further shows in Fig 1 the first and second tube sections extending axially a distance greater than the first tube section; Schulze: the other portion of pipe 10 furthest from aperture 9 relative to covered split, Fig 2) tube sections but does not explicitly teach wherein the first and second tube sections are interconnected by fasteners.  
Archangel is also in the field of tubing in gas turbine engines (see abstract, Par 0002) and teaches a multi-walled tube comprising first (outer tube pipe portion 352, Par 0039, Fig 5) and second (outer tube tip portion 362, Par 0039, Fig 5) tube sections interconnected by fasteners (fasteners 388 passing through mating holes 390 of flange regions 382/386, Par 0039, Fig 5).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall structure as taught by the proposed combination to be interconnected with a second tube section using a bolt and flange connection as taught by Archangel for the purpose of fastening a first tube section to a second tube section (Par 0039).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7717667 to Urbassik, US 8127800 to Ramaswamy, US 10563560 to Dietz, and US 9644158 to Archangel are each the resultant patent documents of a respective associated PGPub document cited in the rejections above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745